Citation Nr: 0933994	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  06-39 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 




INTRODUCTION

The Veteran served on active duty from November 1956 to 
October 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  This matter was previously before the Board in May 
2009 at which time the case was remanded pursuant to the 
Veteran's request for a Board hearing.  Records show that the 
Veteran failed to appear at a scheduled Board hearing in July 
2009.

In December 2008, the Veteran initiated an appeal of an 
October 2008 rating decision that denied the Veteran's claim 
of entitlement to service connection for osteoarthritis of 
the right shoulder.  In March 2009, the RO issued the Veteran 
a statement of the case (SOC) on the matter.  In light of the 
absence in the record of a timely substantive appeal on the 
matter, this issue has not been perfected for appellate 
review and will not be further addressed by the Board at this 
time.  See 38 C.F.R. § 20.200. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current left shoulder disability, diagnosed as 
osteoarthritis, is not attributable to service.


CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated 
by active service, nor may arthritis of the left shoulder be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the appellant was provided with initial 
notice of the VCAA in August 2005, which was prior to the 
November 2005 adverse decision on appeal.  Therefore, the 
express requirements set out by the Court in Pelegrini have 
been satisfied.

VA has fulfilled its duty to notify the appellant in this 
case.  In the August 2005 letter and in letters dated in 
February 2007 and September 2007, the RO informed the 
claimant of the applicable laws and regulations, the evidence 
needed to substantiate the claim decided herein, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The 
Board notes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claim at issue.  See 73 Fed. 
Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.  Despite this change in the regulation, the August 
2005 notice letter specifically  informed the appellant that 
if he had any evidence that pertained to his claim in his 
possession, he should send it to the RO.  See Pelegrini II, 
at 120-21.  Thus, the Board finds that the notice required by 
the VCAA and implementing regulations was furnished to the 
claimant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claim on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since this claim is being denied.  Therefore, any notice 
defect, to include disability rating and effective date, is 
harmless error since no disability rating or effective date 
will be assigned.  Moreover, the appellant was provided with 
the disability rating and effective date elements in letters 
dated in March 2006, February 2007 and September 2007.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim.  This includes 
obtaining pertinent outpatient treatment records from the VA 
medical centers in Louisville, Kentucky, and New Albany, 
Indiana.  As far as pertinent private treatment records, the 
appellant's spouse has indicated that they can no longer be 
obtained (see written statement from appellant's spouse 
received in August 2007).  Also, an inquiry to the Social 
Security Administration in September 2006 for any relevant 
medical records revealed that no such records were available 
as the appellant's folder had been destroyed.  Unfortunately, 
the appellant's service treatment records, with the exception 
of his service separation examination report and Report of 
Medical History, both dated in August 1958, are not available 
for review and are presumed destroyed in a fire at the 
National Personnel Records Center in St. Louis, Missouri, in 
1973.  Accordingly, VA has a heightened duty to assist the 
appellant in developing this claim.  See Hayre v. West, 188 
F. 3d 1327 (Fed. Cir. 1999).  The Board finds, however, that 
in light of evidence that the records were destroyed in a 
fire there is no reasonable possibility that the missing 
records may be located or recovered, and thus no useful 
purpose would be served in remanding this matter for more 
development.  In addition, the appellant has been afforded a 
VA examination in March 2007.  As noted in the introduction 
above, the appellant did not report to a Board video 
conference hearing that he had requested and was scheduled to 
attend in July 2009.  The appellant has not indicated that 
any additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  Rather, the 
appellant indicated in writing in September 2007 that he had 
no additional evidence to submit.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim on appeal and that adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits.



II.  Facts

The Veteran's service treatment records, with the exception 
of his service separation examination report and Report of 
Medical History, both dated in August 1958, are unavailable 
for review and are presumed destroyed in a fire at the 
National Personnel Records Center in St. Louis, Missouri, in 
1973.  His August 1958 separation examination report notes 
that the Veteran had a trick left shoulder from an old sprain 
and the Veteran reported having a painful or "trick" 
shoulder or elbow on the August 1958 Report of Medical 
History.

VA outpatient records reflect bilateral knee arthritis as 
early as 1991.  The Veteran underwent a left total knee 
arthroplasty in December 1994 and a right total knee 
arthroplasty in May 1996.  

VA outpatient records from October 1998 to June 2005 are 
devoid of complaints or treatment regarding the left 
shoulder.  They do show continuous complaints of right 
shoulder pain, beginning in October 1998, along with an 
assessment of right shoulder tendonitis (in March 2004) and 
advanced right shoulder degenerative joint disease (in March 
2005).

In May 2005, the Veteran filed a claim for service connection 
for a "deteriorating" shoulder.  He reported injuring his 
shoulder while getting out of the back of a truck in Germany.  
He went on to report that he had been sent to a United States 
Army Hospital in Frankfurt, Germany, for x-rays and 
treatment.  He asserted suffering from shoulder pain since 
the injury in June or July 1956.  He further asserted that he 
had been seen at a VA medical center (VCMC) in Louisville, 
Kentucky, and told his shoulder was worn out.  He stated that 
he only received medical treatment at the Louisville, 
Kentucky, and New Albany, Indiana, VAMCs. 

VA outpatient records include a November 2005 record 
diagnosing the Veteran as having bilateral shoulder 
degenerative joint disease.  Another record, in June 2006, 
contains a diagnosis of left shoulder degenerative joint 
disease.  According to this record, the Veteran denied a 
history of injury to the left shoulder.  A magnetic resonance 
imaging (MRI) was ordered.  A July 2006 record from the VA 
orthopedic clinic shows that the Veteran had moderate 
degenerative joint disease of the left shoulder.  It also 
shows that he had been given an injection of Kenalog during 
his last visit.  According to this record the Veteran denied 
trauma to the left shoulder other than years of hanging 
drywall.  The MRI was found to be negative for rotator cuff 
tears.    

A request from the RO for records from the Social Security 
Administration in September 2006 revealed that no records 
were available as the Veteran's folder had been destroyed.

During a March 2007 VA orthopedic examination, the Veteran 
reported initially injuring his left shoulder in service in 
Germany in 1956 while unloading rations for the mess hall.  
He said the left shoulder "had come out of place" and he 
thought he had a reduction of a dislocation and an x-ray.  He 
also reported that his left shoulder "jumps out of place" a 
couple of times a year and partially dislocates.  He went on 
to report that it self reduces, but that this has not 
occurred for about a year.  He reported constant pain in the 
left shoulder as well as pain in the right shoulder, but that 
the pain was worse in the left shoulder.  X-rays of the left 
shoulder taken in May 2006 were noted as revealing multilevel 
degenerative joint disease.  Also noted were findings from an 
MRI of the left shoulder performed in July 2006 revealing no 
evidence of rotator cuff tear, but severe degenerative 
changes throughout the shoulder and findings consistent with 
osteoarthrosis.  The examiner diagnosed the Veteran as having 
osteoarthritis left shoulder with impingement.  He noted that 
the Veteran was not employed.  In rendering an etiological 
opinion, the examiner noted that there were almost no 
military records to review.  He also noted that the notation 
on the Veteran's separation examination report of  'trick 
shoulder' did not help define, what, if any, residual the 
Veteran might have had to a sprain in service.  The examiner 
went on to note that there was no evidence that the Veteran 
had an ongoing or chronic left shoulder condition following 
service until VA medical records in the 1990s.  He remarked 
that the MRI of the Veteran's left shoulder noted changes 
consistent with osteoarthritis and that there was also x-ray 
evidence of bilateral knee osteoarthritis in the 1990s.  He 
concluded by opining that the Veteran's left shoulder 
condition was likely due to osteoarthritis because of 
evidence of bilateral knee and bilateral shoulder 
osteoarthritis.  

In August 2007, the RO received a statement from the 
Veteran's spouse asserting that the Veteran complained of 
left shoulder pain following his discharge from service, but 
did not give much thought about it at first.  She reported 
that he saw a chiropractor for "a while" without much 
benefit.  She also reported that he had been seen by a Dr. 
McClain in the 1970s and 1980s who prescribed pain pills and 
an anti-depressant.  She went on to report that both of these 
doctors were deceased and their medical records were not 
available.  She said that from 1990 to 2007 the Veteran 
received treatment at the VAMC in Louisville, Kentucky where 
he had been given shots which had provided temporary relief.

The Veteran reported in November 2007 that he had been told 
by VA doctors that his shoulders "were wore out".  He also 
reported undergoing x-rays and an MRI of the left shoulder as 
well as injections at the VAMC.  

VA outpatient records in 2008 show that the Veteran presented 
to VA orthopedic surgery clinic in July 2008 for an initial 
consult regarding his shoulders.  He was noted to have 
advanced bilateral shoulder arthritis and reported distant 
trauma, with worsening symptoms over the past several years.  
The record notes that the Veteran elected to have injections.  
An informed consent record regarding Corticosteroid joint 
injections in July 2008 shows a diagnosis of 
"[o]steoarthritis (pain and stiffness in a joint, generally 
caused by wear and tear on the joint)".  

VA outpatient records in October 2008 and February 2009 
reflect diagnoses of degenerative joint disease, bilateral 
shoulders, and show that the Veteran received bilateral 
shoulder injections of Kenalog, 40 mg.  

III.  Analysis

Pertinent Law and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1131.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  For certain chronic disabilities, including 
arthritis, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002).

Discussion

It is unfortunate that most of the Veteran's service 
treatment records are not available for review.  Indeed, in 
instances such as this, the duty of the Board to provide 
reasons for its findings and conclusions is heightened.  See 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  With that 
said, the Veteran's August 1968 separation record does note 
that he had a "trick left shoulder from old sprain".  In 
light of this notation and the Veteran's assertion that he 
injured his left shoulder in Germany in 1956 while unloading 
rations, the Board finds that the Veteran did injure his left 
shoulder in service.

In addition to evidence of a left shoulder injury in service, 
there is also evidence of a current left shoulder disability.  
More specifically, VA outpatient records, beginning in 1995, 
reflect a diagnosis of degenerative joint disease of the left 
shoulder.  

Notwithstanding the above evidence, the Veteran cannot 
prevail on his claim for service connection since the weight 
of evidence does not support a link between a present left 
shoulder disability and service.  In this regard, as 
previously noted, while the notation of a trick left shoulder 
due to old sprain on the Veteran's 1958 separation 
examination is evidence of a left shoulder injury in service, 
it does not establish a chronic left shoulder disability in 
service.  As the VA examiner stated in March 2007, " 'trick 
shoulder' does not help define, what, if any, residual [the 
Veteran] might have had to a sprain in service."  See 
38 C.F.R. § 3.303(b).  

In addition, continuity of symptomatology of the claimed left 
shoulder disability is also not shown by the evidence.  
38 C.F.R. § 3.303(b).  As noted above, there is no medical 
record of treatment for left shoulder symptoms at any point 
following service until 2005, although there is medical 
treatment for the right shoulder beginning in 1998.  In 
Savage v. Gober, 10 Vet. App. 488 (1997), it was noted that 
while the concept of continuity of symptomatology focuses on 
continuity of symptoms, not treatment, in a merits context, 
the lack of evidence of treatment may bear upon the 
credibility of the evidence of continuity.  The record here 
discloses a span of more than thirty years without any 
clinical evidence to support an assertion of a continuity of 
symptomatology.  

Consideration has been given to the Veteran's spouse's 
statement in August 2007 that the Veteran did complain about 
left shoulder pain after his service discharge but didn't 
think much of it at first, and had been seen by a 
chiropractor at some point after service and by Dr. McClain 
in the 1970s and 1980s.  The Veteran's spouse also stated 
that these doctors were deceased and their records were not 
available.  Interestingly, despite voluminous VA outpatient 
records showing treatment for various ailments as early 1991, 
to include bilateral knee arthritis in 1991, there is no 
record of left shoulder complaints until 2005.  Thus, the 
fact that the contemporaneous records do not provide 
subjective or objective evidence that supports any recent 
contention that the Veteran experienced continuous 
symptomatology since service injury is highly probative 
evidence against the claim.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991); see also Savage, 1 Vet. App. 488.  The 
Board finds that the contemporaneous records are entitled to 
more probative weight than the recollections of the Veteran 
or his spouse of events which occurred decades previously.  
Moreover, the Veteran's spouses' statement regarding 
postservice private treatment for left shoulder symptoms 
conflicts with the Veteran's statements that he received all 
his treatment for his left shoulder disability at the VAMCs 
in Louisville and New Albany.  

Even if assuming arguendo that the Veteran received medical 
treatment for his left shoulder at some point after service, 
with specific assertions of treatment in the 1970s and 1980s, 
this still represents a gap in time from the Veteran's 
service discharge in 1958, as well as a gap in time from such 
purported treatment and the treatment rendered by VA 
beginning in 2005.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000).  Thus, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role.  
See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, 
J., writing separately) (noting that the absence of evidence 
may be considered as one factor in rebutting the aggravation 
part of the section 1111 presumption of soundness).

There is also insufficient evidence to warrant presumptive 
service connection under 38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.307, 3.309 for arthritis of the left shoulder since left 
shoulder arthritis is not shown within one year of service.  

The only probative evidence in this case which directly 
addresses the relationship between the Veteran's current left 
shoulder disability and service is the March 2007 VA medical 
opinion.  As noted above, the examiner noted that there was 
no evidence of record that the Veteran had an ongoing or 
chronic left shoulder disability since service.  He also 
noted that in addition to having osteoarthritis of the left 
shoulder, there was also x-ray evidence that the Veteran had 
osteoarthritis of the right shoulder as well as bilateral 
knee osteoarthritis.  The examiner concluded by opining that 
the Veteran's left shoulder disability was likely due to 
osteoarthritis because of evidence of bilateral knee and 
bilateral shoulder osteoarthritis.  

The Board finds that this medical opinion is persuasive and 
assigns it great probative weight.  The opinion was rendered 
by a medical professional who has expertise to opine on the 
matter at issue in this case.  In addition, the examiner 
addressed the Veteran's contentions, based his opinion on a 
review of the veteran's claims folder, including the most 
pertinent evidence therein, and provided a rationale for his 
opinion.  Finally, the Board notes that there is no medical 
evidence of record which contradicts this medical opinion.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(discussing factors for determining probative value of 
medical opinions).

Rather, the only contradictory opinion is that of the 
Veteran.  While the Board does not doubt his sincerity, as 
the record does not establish that he possesses a recognized 
degree of medical knowledge, the Veteran lacks the competency 
to provide evidence that requires specialized knowledge, 
skill, experience, training or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In this case, the Board has considered the absence of any 
medical evidence of a chronic left shoulder disability for 
decades after service, as well as the opinion of the VA 
examiner who found the absence of such evidence significant 
and who related the Veteran's current left shoulder 
disability to multijoint osteoarthritis diagnosed years after 
service.  

Based on the foregoing, the Veteran's claim for service 
connection for a left shoulder disability must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2008).




ORDER

Entitlement to service connection for a left shoulder 
disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


